
	
		I
		111th CONGRESS
		1st Session
		H. R. 2366
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to
		  require group and individual health insurance coverage and group health plans
		  to provide for coverage of oral cancer drugs on terms no less favorable than
		  the coverage provided for intravenously administered anticancer
		  medications.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Drug Coverage Parity Act of
			 2009.
		2.Parity in
			 coverage for oral cancer drugs
			(a)Group health
			 plans
				(1)ERISA
					(A)The Employee
			 Retirement Income Security Act of 1974 is amended by inserting after section
			 714 the following new section:
						
							715.Parity in
				coverage for oral cancer drugs
								(a)In
				generalA group health plan,
				and a health insurance issuer providing health insurance coverage in connection
				with a group health plan, that provides benefits with respect to intravenously
				administered or injected cancer medications shall provide for no less favorable
				coverage for prescribed, orally administered anticancer medication used to kill
				or slow the growth of cancerous cells. The coverage for such medication may be
				subject to annual deductibles and coinsurance provisions as may be applicable
				to intravenously administered or injected cancer medications under the plan or
				coverage. Written notice of the availability of such coverage shall be
				delivered to participants upon enrollment and annually thereafter.
								(b)Application of
				notice, prohibitions, etcThe provisions of subsections (b), (c),
				(d), and (e)(2) of section 713 shall apply with respect to the coverage
				required by subsection (a) in the same manner as they apply with respect to the
				coverage required under such section.
								.
					(B)The table of
			 contents of such Act is amended by inserting after the item relating to section
			 714 the following new item:
						
							
								Sec. 715. Parity in coverage for oral
				  cancer
				  drugs.
							.
					(2)PHSATitle
			 XXVII of the Public Health Service Act is amended by inserting after section
			 2707 the following new section:
					
						2708.Parity in
				coverage for oral cancer drugs
							(a)In
				generalA group health plan,
				and a health insurance issuer providing health insurance coverage in connection
				with a group health plan, that provides benefits with respect to intravenously
				administered or injected cancer medications shall provide for no less favorable
				coverage for prescribed, orally administered anticancer medication used to kill
				or slow the growth of cancerous cells. The coverage for such medication may be
				subject to annual deductibles and coinsurance provisions as may be applicable
				to intravenously administered or injected cancer medications under the plan or
				coverage. Written notice of the availability of such coverage shall be
				delivered to participants upon enrollment and annually thereafter.
							(b)Application of
				notice, prohibitions, etcThe provisions of subsections (b), (c),
				(d), and (e)(2) of section 713 of the Employee Retirement Income Security Act
				of 1974 shall apply with respect to the coverage required by subsection (a) in
				the same manner as they apply with respect to the coverage required under such
				section.
							.
				(3)IRC
					(A)Subchapter B of
			 chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
						
							9813.Parity in
				coverage for oral cancer drugs
								(a)In
				generalA group health plan
				that provides benefits with respect to intravenously administered or injected
				cancer medications shall provide for no less favorable coverage for prescribed,
				orally administered anticancer medication used to kill or slow the growth of
				cancerous cells. The coverage for such medication may be subject to annual
				deductibles and coinsurance provisions as may be applicable to intravenously
				administered or injected cancer medications under the plan. Written notice of
				the availability of such coverage shall be delivered to participants upon
				enrollment and annually thereafter.
								(b)Application of
				notice, prohibitions, etcThe provisions of subsections (b), (c),
				(d), and (e)(2) of section 713 of the Employee Retirement Income Security Act
				of 1974 shall apply with respect to the coverage required by subsection (a) in
				the same manner as they apply with respect to the coverage required under such
				section.
								.
					(B)The table of
			 sections for such subchapter is amended by adding at the end the following new
			 item:
						
							
								9813. Parity in coverage for oral cancer
				  drugs.
							.
					(b)Individual
			 health insurance coverageTitle XXVII of the Public Health
			 Service Act is amended by inserting after section 2753 the following new
			 section:
				
					2754.Parity in
				coverage for oral cancer drugsThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
					.
			(c)Effective
			 date
				(1)Group health
			 plansThe amendments made by
			 subsection (a) shall apply with respect to group health plans for plan years
			 beginning after the date that is 1 year after the date of enactment of this
			 Act.
				(2)Individual
			 health insurance coverageThe
			 amendment made by subsection (b) shall apply with respect to health insurance
			 coverage offered, sold, issued, renewed, in effect, or operated in the
			 individual market after the date that is 1 year after the date of enactment of
			 this Act.
				
